Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 31, 2022

                                     No. 04-22-00018-CV

                   IN THE INTEREST OF T.D. AND C.R., CHILDREN

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA01440
                      Honorable Elma T. Salinas Ender, Judge Presiding


                                        ORDER

        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. Appellant’s brief was originally due to be filed on February 1, 2022. On January 31,
2022, appellant filed a motion requesting an extension of time to file her brief.

        The disposition of this appeal is governed by the standards set forth in rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal was
filed. Id.

        Appellant’s motion is GRANTED. It is ORDERED that appellant’s brief must be filed
no later than February 22, 2022. Given the time constraints governing the disposition of this
appeal, further requests for extensions of time will be disfavored.




                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of January, 2022.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court